Citation Nr: 0930714	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956 
and from October 1958 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision by a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Veteran 
lives in Alabama, however, so the local RO in Montgomery has 
since assumed jurisdiction over his appeal, and that office 
certified the appeal to the Board.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, however, rather than immediately decide, the 
Board must remand the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

Further development is needed before the Board may adjudicate 
the claim for service connection for asbestosis on the 
underlying merits.  The Veteran alleges that he was exposed 
to asbestos while working as a ship fitter while stationed 
aboard the USS Fremont in 1966 and that, as a consequence, he 
has since developed asbestosis.  He says he removed and 
replaced the asbestos on pipes and performed metal patch 
work.  He also contends that his civilian employment since 
service did not expose him to asbestos, so there is no other 
explanation for him having asbestosis.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the Veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

As mentioned, the Veteran contends he was exposed to asbestos 
during his military service, specifically, while serving 
aboard the USS Fremont in 1966.  

Importantly, the Veteran has not been sent the appropriate 
Veterans Claims Assistance Act (VCAA) notice regarding claims 
of asbestos exposure, and the RO has not performed the 
according development.  The first VCAA notice of record was 
sent in March 2006 and contained merely a list of questions.  
The March 2006 letter did not contain specific information 
concerning asbestos exposure.



The Veteran has established that he has asbestosis, so the 
disability claimed.  His private treating physician, Dr. 
K.M., ordered an enhanced chest CT in September 2005.  The 
diagnosis was asbestosis resulting in pleural calcifications.  
Additional private treatment records from September 2005 
through November 2006 consistently reflect this diagnosis of 
asbestosis.  Therefore, there is no disputing the Veteran has 
met this threshold preliminary requirement of a current 
diagnosis.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).

Consequently, the determinative issue in this case is whether 
the Veteran's diagnosed asbestosis is the result of exposure 
to asbestos during or coincident with his military service, 
as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported cause-and-effect correlation, the 
RO obtained the Veteran's service treatment records (STRs) 
covering the entire duration of his active military duty.  
There is indication of at least one instance of pneumonia 
in March 1965, albeit the cause of which was not identified.

The claims file only contains the service personnel records 
(SPRs) from July 1953 to July 1956, so just regarding the 
Veteran's first period of service while in the U.S. Marine 
Corps.  But he contends he was exposed to asbestos in 1966 or 
thereabouts, during his second term of service, while 
stationed aboard the USS Fremont.  And there are no SPRs in 
the claims file concerning this second period of service when 
the alleged exposure to asbestos supposedly occurred, 
that is, aside from his DD Form 214s confirming he was on 
active duty in the U.S. Navy from October 1958 to February 
1966.

Additionally, there are no SPRs supporting the Veteran's 
contention that his military occupational specialty (MOS) was 
ship fitter.  

VA therefore needs to attempt to obtain these other records 
from the Veteran's second period of service, especially since 
that is when he claims he was exposed to asbestos.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA letter in compliance with 
DVB Circular and M21-1, Part VI, regarding alleged 
exposure to asbestos.

2.  Take appropriate action to develop any evidence of 
the Veteran's exposure to asbestos before, during, and 
after his active military service.  Contact the National 
Personnel Records Center (NPRC) to determine whether 
there are any outstanding military personnel or other 
records concerning the Veteran's second period of 
service in the U.S. Navy, from October 1958 to February 
1966.  A specific determination needs to be made as to 
whether his MOS placed him in an area of possible 
exposure to asbestos.  If these requested personnel 
records are unavailable, or the search for them 
otherwise yields negative results and further attempts 
to obtain these records would be futile, this must be 
documented in the claims file and the Veteran notified 
in accordance with 38 C.F.R. § 3.159(c)(2), (c)(3).

3.  Then readjudicate the claim in light of the 
additional evidence received.  If the claim is not 
granted to the Veteran's satisfaction, send him and his 
representative another supplemental statement of the 
case (SSOC) and give them an opportunity to respond to 
it before returning the file to the Board for further 
appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
